                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et                              Case No. 18-12491 (CSS)
al.,1
                                                               Jointly Administered
                      Debtors.
                                                               Re: Docket No. 296

                                                               Objection Deadline: 12/28/18 at 4:00 p.m. (ET)



     LIMITED OBJECTION OF CALIFORNIA PHYSICIANS’ SERVICE DBA BLUE
      SHIELD OF CALIFORNIA TO NOTICE OF POTENTIAL ASSUMPTION AND
     ASSIGNMENT OF BUSINESS CONTRACTS AND RELATED CURE AMOUNTS


           PLEASE TAKE NOTICE that California Physicians’ Service, dba Blue Shield of

California (“Blue Shield”), hereby objects to the “Cure Cost” proposed by the Debtor Promise

Healthcare Group, LLC (“Debtor”), as stated in its Notice of Potential Assumption and

Assignment of Business Contracts and Related Cure Amounts (the “Notice of Potential


1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland
Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc.
(1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Service Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.




4843-4635-5075.2
Assumption”), filed on December 11, 2018, as Docket Number 296.

           Specifically, in its Notice of Potential Assumption, the Debtor states that it is party to an

agreement with Blue Shield with the following amount due:

                   Provider Agreement                                                 $0



           Blue Shield, upon examining its books and records, objects to the proposed Cure Cost as

being inaccurate. The actual amount owed, and which must be cured by the Debtor as a

condition of assumption and assignment, is $19,828.03, as reflected in Blue Shield’s properly

filed proof of claim, filed on December 6, 2018, as Claim Number 171. This amount reflects

outstanding recoupments as of December 6, 2018. Blue Shield respectfully reserves its right to

amend this limited objection as additional amounts change hands and the amounts owing may

change.

           This limited objection is made pursuant to 11 U.S.C. Sections 365(b)(1)(A) and (B), and

is based on the pleadings, evidence and other papers and as records on file with the Court in this

Chapter 11 case, and on such other and further matters as the Court will allow.



Dated: December 28, 2018

                                                AUSTRIA SHRUM LLC

                                           By: /s/ Matthew P. Austria
                                               Matthew P. Austria (DE Bar. No. 4827)
                                               1201 N. Orange Street, Suite 502
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 521-5197
                                               Facsimile: (302) 543-6386
                                               Email: maustria@austriashrum.com

                                                - and-




                                                    -2-
4843-4635-5075.2
                   SNELL & WILMER L.L.P.
                   Michael B. Reynolds
                   600 Anton Boulevard, Suite 1400
                   Costa Mesa, CA 92626-7689
                   Telephone: (714) 427-7027
                   Facsimile: (714) 47-7799
                   Email: mreynolds@swlaw.com

                   Attorneys for California Physicians’ Service, dba
                   Blue Shield of California




                       -3-
4843-4635-5075.2
